Citation Nr: 1146051	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-46 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic tension headaches for the period prior to March 27, 2009 and to a disability rating in excess of 30 percent for the period thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty service from September 1974 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The April 2009 rating decision granted the Veteran's claim for service connection of chronic tension headaches, and assigned a 30 percent disability evaluation, effective March 27, 2009.  The October 2009 rating decision found that a prior, June 2005 rating decision denying the Veteran's claim of entitlement to service connection for chronic tension headaches was clearly and unmistakably erroneous, and granted an effective date of October 1, 2004 for the grant of service connection for chronic tension headaches; a 10 percent disability evaluation was assigned.  The Veteran has continued his appeal for higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his November 2009 substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C., and one was scheduled for April 2011.  However, in March 2011, the Veteran's representative submitted a statement indicating that the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e).  Accordingly, the Veteran's appeal will proceed at this time.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's chronic tension headaches are characterized by attacks occurring at least once a month over the last several months, but are not so completely prostrating and prolonged as to be productive of severe economic inadaptability.



CONCLUSION OF LAW

Prior to March 27, 2009, the criteria for an initial disability rating of 30 percent for migraine headaches, but no higher, have been met; the criteria for an initial disability rating higher than 30 percent for migraine headache have not been met during the entire appeals period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in March 2009, from the agency of original jurisdiction (AOJ) to the appellant.  The March 2009 letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  This letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, a May 2011 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in connection with his claim.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Analysis

The Veteran's migraine headaches are currently rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  According to Diagnostic Code 8100, a 10 percent disability evaluation is assigned for prostrating attacks averaging one in 2 months over the last several months.  For the next higher 30 percent disability evaluation, there must be characteristic prostrating attacks occurring on average once a month over the last several months.  Accordingly, for a higher, 50 percent disability evaluation to be warranted, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Upon reviewing the rating criteria in relation to the evidence regarding the Veteran's migraine headaches, the Board finds that the Veteran's disability picture is most consistent with a 30 percent disability evaluation for the entire rating period on appeal.  The evidence of record shows that, upon VA examination in March 2009, the Veteran reported that he experienced headaches weekly, lasting several hours at a time, but that less than half of his headaches were prostrating.  The VA examiner noted that the Veteran took medication for relief of his headaches, but that he did not require continuous medication.  Similarly, VA treatment records dated in January 2007 and April 2008 indicate that the Veteran reported that his headaches were recurrent and caused lightheadedness, but did not cause nausea or vomiting.  The Veteran has not complained of any photophobia or nausea, and reported that his headaches are resolved by medication and rest.  VA neurological evaluations showed intact cranial nerves and normal motor strength.  

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected chronic tension headaches is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected chronic tension headaches.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran did not indicate, and the medical evidence does not show, that he was hospitalized for his service-connected chronic tension headaches at any time during the pendency of this appeal; at the Veteran's October 2009 VA genitourinary examination, he reported that he is retired due to age and years of service.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the evidence of record reveals manifestations consistent with a 30 percent evaluation, for the entire rating period on appeal, for chronic tension headaches.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Prior to March 27, 2009, the criteria for an initial disability rating of 30 percent for chronic tension headaches, but no higher, have been met, subject to the laws and regulations governing the payment of VA compensation; after March 27, 2009, the criteria for an initial disability rating higher than 30 percent for chronic tension headaches have not been met.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


